

117 HR 5006 IH: Increasing and Developing Entrepreneurship Access Act of 2021
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5006IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Ms. Stevens introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a grant program to provide minority business enterprises access to entrepreneurship opportunities, and for other purposes.1.Short titleThis Act may be cited as the Increasing and Developing Entrepreneurship Access Act of 2021 or the IDEA Act of 2021.2.Grants to provide minority business enterprises access to entrepreneurship opportunities(a)EstablishmentNot later than 180 days after the date of the enactment of this section, the National Director of the Minority Business Development Agency of the Department of Commerce shall establish a program to provide grants to business accelerator entities to provide entrepreneurship opportunities to minority business enterprises.(b)ApplicationThe National Director may provide a grant under this section to a business accelerator entity only if the entity submits to the National Director an application at such time, in such manner, and containing such information as the National Director may reasonably require.(c)Amount and durationThe amount of a grant provided under this section shall be $1,000,000 each year for five consecutive years.(d)Federal shareThe Federal share of a grant provided this section to a business accelerator entity may not exceed 75 percent of the total amount of funds provided by the entity to carry out activities using grant funds.(e)Use of funds(1)In generalA grant provided under this section shall be used by a business accelerator entity to provide—(A)capital, including direct cash transfers of grant funds, to minority business enterprises in the region; (B)networking programs that connect minority business enterprises to sources of capital and innovation in the region; and(C)any other assistance that the National Director determines to be appropriate for minority business enterprises in the region.(2)Region describedA region described in this subsection is a region in which not less than 15 minority business enterprises with revenues not less than $250,000 are located. (f)ReportThe National Director shall submit to Congress, for each fiscal year in which the Director provides grants under this section, a report on the program established under this section, including—(1)an identification of the number of grants provided in such fiscal year and the total amount of such grants;(2)an identification of the number of minority business enterprises that have received assistance from such entities in such fiscal year; and(3)a description of any noncompliance by any business accelerator entity and the amount of funds such entity has received.(g)MisdemeanorA business accelerator entity that receives a grant under this section that knowingly uses amounts under the grant for any purpose not otherwise permitted under the program established by this section or who knowingly attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both.(h)DefinitionsIn this section:(1)Business accelerator entityThe term business accelerator entity means an entity that—(A)engages in a partnership with public or private organizations that target minority business enterprises;(B)provides opportunities to scale minority owned business enterprises through seed investment or networking opportunities; or(C)offers start-up capital or opportunities to raise capital from outside investors for minority business enterprises.(2)Minority business enterpriseThe term minority business enterprise has the meaning given such term in section 1108(a) of the CARES Act (15 U.S.C. 9007(a)).(3)National directorThe term National Director means the National Director of the Minority Business Development Agency of the Department of Commerce. (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of the fiscal years 2022 through 2026. 